Citation Nr: 9929401	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  94-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

The veteran filed a claim in August 1991 for service 
connection for PTSD.  This appeal arises from the December 
1991 rating decision from the Togus, Maine Regional Office 
(RO) that granted the veteran's claim for service connection 
for PTSD, and assigned an evaluation of 30 percent.  A Notice 
of Disagreement was filed in September 1992 and a Statement 
of the Case was issued in October 1992.  A substantive appeal 
was filed in October 1992 with a request for a hearing at the 
RO before a local hearing officer.  In November 1992, the 
abovementioned RO hearing was held.  

In a letter dated in February 1997, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  The 
abovementioned Board hearing was scheduled for June 1997.  By 
letter dated in March 1991, the veteran withdrew his request 
and the hearing was canceled.  

This case was remanded in April 1997 for further development.  
The case was thereafter returned to the Board.  This case was 
again remanded in February 1998, and was thereafter returned 
to the Board.  

By rating decision in July 1996, the RO increased the 
evaluation for the veteran's service connected PTSD from 30 
percent to 50 percent.  The veteran has continued his appeal 
of the 50 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Since service connection was granted, the veteran's PTSD 
has resulted in severe and no greater social and industrial 
impairment under the criteria in effect prior to November 7, 
1996.

3.  The manifestations of the veteran's service connected 
PTSD do not result in symptoms such as gross impairment in 
thought processes, delusions or hallucinations, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relative, own occupation, 
or own name. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 70 percent for 
PTSD under the criteria in effect prior to November 7, 1996 
have been met; the veteran does not meet the criteria for a 
100 percent rating under the old or revised regulations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD214 shows that he served in Vietnam from 
October 1969 to August 1979.  His military occupational 
specialty was light weapons infantry.  Awards and decorations 
received include National Defense Service Medal, Vietnam 
Service Medal, Army Commendation Medal, Air Medal, Good 
Conduct Medal, and Expert M-14 and M-16.

A July 1991 Vet Center report indicates that the veteran was 
seen in regularly scheduled out patient readjustment 
counseling for delayed PTSD.  He lived with his wife and 
daughter.  He was employed on a part time basis and was 
experiencing financial problems due to the economy.  He had 
combat experiences in the service.  His symptoms included 
intrusive thoughts of combat, isolation from society, poor 
socialization with others, poor sleep patterns, disturbing 
dreams, general numbing, a sense of not feeling or caring, 
tendency to avoid any situation or any person which would 
remind him of Vietnam, problems with concentration, feeling 
of detachment and estrangement from others, and marital 
difficulty.  The veteran met the diagnostic criteria for 
PTSD, chronic and delayed.  

In August 1991, the veteran filed a claim for service 
connection for PTSD.

In an August 1991 statement, the veteran's wife indicated 
that the veteran was antisocial, had distrust for people and 
institutions, would isolate himself, had anger, had 
depression, had a lack of joy and enthusiasm, had sleep 
problems, was hyperalert, had emotional numbing, had low self 
esteem, was enraged by authority figures, and avoided topics 
such as Vietnam and his own feelings.  

VA outpatient records from July 1991 indicate that the 
veteran lived with his wife and daughter and he was a self 
employed contractor in construction and carpentry.  He 
appeared extremely tense, nervous, and reserved, and had a 
tendency to dismiss symptoms.  His symptoms included 
unpleasant recollections of combat events, infrequent but 
distressing dreams, anxiety and discomfort when exposed to 
reminders of Vietnam, inability to express his feelings, 
sleeping problems, irritability, severe hypervigilance, 
strong startle reaction to unexpected loud noises, and 
survivors' guilt.  The diagnoses included PTSD; major 
depression, in remission; rule/out social phobia and 
somatoform pain disorder.  

On a VA examination in September 1991, the veteran indicated 
that he had been in counseling since 1983 when he moved to a 
20 acre plot in Vermont with a one room shack in the middle 
of it.  His complaints were depression, sleep disorder, 
intolerance to stress which led to anger and rage, 
hyperalertness, and isolation.  He had thoughts of Vietnam.  
He had a very exaggerated startle response.  He was a self-
employed carpenter and worked alone. On examination the 
veteran was oriented to time, place, and person.  Speech and 
thought were good.  His mood was moderately to very 
depressed.  He was often near tears during the interview.  
His affect was blunted.  His insight was good and his 
judgment was fair.  The diagnoses included PTSD, chronic, 
delayed, severe.  His industrial impairment was moderate.  He 
was able to work; however, he had missed a couple of months 
in the past year because he felt edgy, or pulled a muscle, or 
just would rather be away from everything.  His social 
impairment was very severe.  He had difficulty even with his 
own family.  He avoided all contacts.

By rating action of December 1991, service connection for 
PTSD was granted and an evaluation of 30 percent was 
assigned.

At the RO hearing in November 1992, the veteran testified 
that he had worked in residential construction.  At times he 
had a supervisory position but had problems with 
confrontations with others; he would handle his anger 
inappropriately, for example, by throwing things.  He could 
not work with others.  He currently worked as a carpenter in 
the capacity of a subcontractor.  He had fairly severe 
sleeping problems.  He had dreams about Vietnam.  He would 
isolate himself and not interact social.  He did not get 
along with his wife because of this.  He had anger and rage.  
He did not have any good friends; however, he worked with 
another person who was also a Vietnam veteran, with whom he 
got along.  He did not trust other people and would isolate 
himself.  He had suicidal thoughts only once or twice.  

On a VA examination in June 1993, it was noted that the 
veteran was married and lived with his wife and daughter.  He 
was a carpenter and was self employed.  His work was 
seasonal.  He took care of chores around the house but 
avoided all social gatherings.  He kept to himself.  He 
complained of disturbed sleep, depression, mood changes, 
suicidal ideation occasionally in the past, marital 
difficulties due to his social withdrawal and depressed mood, 
and intrusive thoughts of Vietnam.  He did not have 
hallucinations or flashbacks.  He had feelings of detachment 
and estrangement from others.  He was compulsive about 
keeping the house clean and keeping things in order.  He was 
irritable and had outbursts of anger several times a week.  
He had difficulty concentrating on his work and was forgetful 
to the point of having to make lists of what to do.  
Hypervigilance was present when it came to noises and smells.  
Startle responses were present following loud noises.  The 
diagnostic impression included PTSD, quite severe, with some 
obsessive/compulsive traits.  The veteran was able to 
function industrially, holding onto his job as a self-
employed carpenter.  Socially, he was quite withdrawn and not 
involved.  For practical purposes, he was nonfunctional.

In a statement, the veteran's wife noted that the veteran had 
sleeplessness and hypervigilance that kept him anxious and 
uptight.  He saw going to work as necessary for his survival.  

In an October 1993 report, Robert Paige, L.C.S.W., indicated 
that the veteran had a restricted range of affect and had a 
hard time letting others see how badly he was hurting.  He 
had substantial difficulty with authority figures, which was 
why he worked for himself.  He worked as a subcontractor so 
he would not have to deal with the public.  This was the only 
type of work he could do, therefore, he had a very severe 
industrial impairment.  

In an October 1993 report, Mary Lynn Garner, N.D., stated 
that the veteran currently experienced debilitating physical, 
mental, and emotional symptoms related to his experiences in 
Vietnam.

On a VA examination in October 1993, the veteran stated that 
he could not deal with the public.  He had a strong work 
ethic but had turned down a supervisory position because he 
felt he would not be able to tolerate poor work.  His wife 
thought that there was an obsessive/compulsive element in his 
need to busy himself and to provide for his family.  He 
reported that he could not relax.  He felt more secure when 
he was on his feet.  His sleep was disturbed.  At times he 
was depressed and suicide had been an option.  He had crying 
spells, guilt feelings, and low self esteem.   He did not 
have a social life and would isolate himself.  He felt 
anxious and depressed if he were near people.  On 
examination, the veteran was extremely tense.  He admitted to 
difficulties at work, but at the same time he felt that he 
was obliged to carry on working.  His memory was intact and 
he was well oriented.  The diagnoses included PTSD, severe, 
with some obsessive/compulsive traits.  The veteran was 
severely ill and was in danger of harming himself through 
increasing pressure and fear.  Even though he was working, 
this in itself was no relief from his increasing stress.  His 
GAF was 40.

Associated with the file were the veteran's income tax 
returns for the years 1988 to 1992.  They show that the 
veteran was self-employed as a carpenter.  

A psychiatric evaluation from York Psychiatric Associates 
from December 1993 indicates that the veteran experienced 
hypervigilance and flashbacks.  He was angry and experienced 
intermittent rage.  He needed to maintain control and felt 
very responsible all of the time.  His marital relationship 
was rocky.  He admitted that it was impossible for him to 
continue to run a business and be responsible for his 
employees.  He needed absolute control.  At times he had 
resorted to screaming, threatening, and throwing hammers at 
his work crew.  He acknowledged that he needed to work alone.  
Additionally, he had sleep problems.  He described fleeting 
suicidal ideation and hopelessness.  On examination, the 
veteran's mood was extremely depressed and anxious.  He 
denied current suicidal ideation, plan, or intent.  There was 
a sense of hopelessness and helplessness.  When asked to give 
the date, the veteran indicated that it was December 8 or 9, 
1993. The actual date was December 10, 1993.  He recalled 
four of four initially and two of four after five minutes.  
He thought abstractly.  His judgment was fair.  The 
impression included PTSD and major depressive disorder, 
severe.  The GAF was 50 to 55.

On a VA examination in June 1994, the veteran complained of 
anxiety, depression, angry outbursts, and difficulty with 
concentration.  On examination, the veteran appeared angry.  
His affect showed anxiety and anger.  His mood was depressed 
and his eye contact was poor.  His hands shook.  He became 
more upset when talking about his experiences in the war 
zone.  He did not appear to be psychotic and denied suicidal 
or homicidal ideation.  He did appear to have difficulty with 
his concentration.  His general information was good.  He was 
very limited in terms of social function, but he was able to 
hold down a job as a self-employed carpenter.  The diagnoses 
included PTSD.  He had a guarded prognosis.  

On a VA examination in June 1996, the veteran reported that 
he was separated from his wife.  On examination, he appeared 
distraught.  He was oriented to time, place, and person.  His 
affect was one of anxiety and depression.  His associative 
processes appeared to be impaired and his cognitive function 
showed decreased concentration.  He had a shortened attention 
span and appeared agitated and had a difficult time 
maintaining eye contact.  He had no delusions.  He did have 
flashbacks.  He denied suicidal, paranoid, or homicidal 
ideation.  He had some looseness of associations and his 
speech was rambling.  His memory appeared to be intact.  His 
judgment was fair with limited insight.  The diagnoses 
included PTSD.  His current GAF was about 50.  In terms of 
his residual functional capacity, he went to work, Monday 
through Friday, in construction.  The veteran stated that his 
medications made it difficult for him to get up in the 
morning and he had a difficult time maintaining his 
concentration.  Perhaps two or three days out of the month, 
he would have to call in sick.  Also, at times, he would have 
to leave early.  His concentration was impaired and he 
adapted poorly to stress.  He had a moderately impaired 
industrial capacity.  In terms of his social functioning, he 
saw few other people and lived alone.  His social functioning 
was moderately impaired. 

By rating action of July 1996, the evaluation of the 
veteran's service connected PTSD was increased to 50 percent.  

On a VA examination in May 1997, the veteran reported that 
over the past year he had been self-employed as had been the 
case through most of his working life since discharge from 
the military.  He stated that he was able to show up and get 
the job done most days; however he was unable to deal with 
customers.  Additionally, he was frustrated and was easily 
angered.  This kept him from earning much money.  He 
primarily worked as a carpentry sub-contractor.  He spent 
most of his time alone and his contact with other people was 
limited to one or two other veterans.  His family included a 
daughter who lived with his ex-wife.  He was exposed to 
traumatic events in the service.  He currently had upsetting 
thoughts, images, and nightmares about the events.  He would 
relive the experiences, feeling that they were happening 
again, usually following exposure to combat related stimuli.  
The stimuli could be anything in the environment, including 
the sound of rain on the leaves or other visual/auditory 
stimuli.  He became emotionally upset when reminded of the 
traumatic events, particularly feeling scared, angry, and 
quite sad.  He had physical reactions when reminded of the 
events, including sweating and racing heart.  He tried not to 
think about, talk about, or have feelings about the events.  
As well, he was not interested in participation in important 
activities.  He felt distant and emotionally numb.  He felt 
his future plans or hopes would not come true.  He had 
difficulty falling asleep and staying asleep.  He had 
problems concentrating, was overly alert, jumpy, and easily 
startled.  On examination, the veteran was neat, clean, and 
well groomed.  His attention span was satisfactory.  His mood 
was depressed, moderately to severely.  His affect was 
appropriate to content.  Thoughts and associations were 
logical.  His judgment was adequate.  There was no evidence 
of delusions or hallucinations.  He had only passing 
suicidal/homicidal thoughts and had never planned or intended 
either.  His insight was fair.  His recent, remote, and 
recall memory were intact.  The diagnoses included PTSD.  His 
highest level of current functioning was 55; highest in the 
past year was 65.  

A June 1998 Vet Center report indicates that the veteran had 
been seen there for a brief period beginning in December 
1992.  He presented with symptoms of flashbacks, nightmares, 
and depression brought on by the death of family members.  He 
described feeling emotionally numb and reported frequent 
intrusive memories of combat experiences in Vietnam.  The 
veteran was, at that time, a self-employed carpenter, unable 
to work for anyone, but was considered to be a workaholic, 
using his work as a means of sublimation.  He reported always 
needing to be in control.  At the time the veteran was 
treated for PTSD, it was considered to be chronic and severe.  
He was socially isolated and used his work as an escape.  His 
GAF from the DSM III R, the source available at the time, was 
38.  

Records from Marie Guay, D.O., from June 1996 to December 
1997 show that the veteran was seen for medication 
evaluations.  His medications were Prozac and Amitriptyline.  
A report from February 1998 shows that the veteran had been 
seen initially in December 1993 and was diagnosed with a 
major depressive disorder and PTSD.  Currently, the veteran 
had been going through a divorce.  However, despite his 
psychosocial stressors, his mood had been relatively stable 
over the past year.  His anger had remained in check and he 
had improved coping skills.  He was seen in weekly 
psychotherapy by Bob Paige, L.C.S.W.  His current diagnoses 
included major depressive disorder, recurrent, and PTSD.  His 
GAF was 65.

On a VA examination in September 1998, the veteran reported 
being self-employed as a subcontractor doing mainly carpenter 
work.  He liked this work because he could do it alone and 
not get angry or nervous.  He reported being anxious in large 
groups of people because he was easily startled.  He had 
worked most of this time during this past month; however the 
work was based on the demands of the subcontracting industry 
and the comfort level with the job sites.  He reported that 
it was difficult for him to trust people.  He reported 
difficulty with interpersonal relationships.  Additionally, 
the veteran reported generalized feelings of sadness, 
hopelessness, depression, irritability, and easy anger, 
particularly when startled.  The veteran reported that he had 
upsetting thoughts, images, and nightmares about the 
traumatic events he experienced in service.  He stated that 
he relived these episodes and felt emotionally upset and 
experienced physical reactions when reminded of them.  He had 
tried not to think about, talk about, or have feelings about 
these events.  He avoided social situations or activities 
that reminded him of these events.  He had less interest and 
participated less often in important activities.  He felt cut 
off from people around him.  As well, he frequently felt 
emotionally numb and felt less hopeful about the future.  He 
had symptoms of increased arousal as evidenced by sleep 
disturbances, feelings of irritability, and being easily 
startled.  

On examination, the veteran was unkempt in his appearance.  
He was oriented to person, place, and time.  His mood was 
irritable at first and became more depressed as the interview 
continued.  His speech was logical, coherent, and goal 
directed.  Hallucinations were denied and delusional beliefs 
were not expressed.  Suicidal and homicidal ideations were 
denied.  His insight was limited but judgment capabilities 
were maintained.  His memory was fair with two of three items 
being recalled after a short time delay.  The diagnoses 
included PTSD, chronic and mood disorder, not otherwise 
specified.  The GAF was 55.  It was noted that, overall, the 
veteran's GAF score was based on a belief that the veteran's 
PTSD symptoms had a moderately negative impact on his 
industrial and social functioning. 

In an November 1998 report, Robert Paige, L.C.S.W., indicates 
that he began seeing the veteran in June 1993 for PTSD, 
secondary to his service in Vietnam.  The veteran's PTSD was 
marked by a particularly strong restricted range of affect.  
In addition to the PTSD, the veteran qualified for a 
diagnosis of major depression and without medication would be 
barely able to work.  With the medication, he could function 
fairly well as long as he did not have too many people around 
and was not responsible for others.  In the past, when he 
tried to supervise others, he would have anxiety.  He had 
driven himself physically to avoid his feelings.

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is service connected for PTSD, with an evaluation 
of 50 percent assigned from August 1991 under Diagnostic Code 
(DC) 9411 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4. 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

The record supports a rating of 70 percent from the initial 
grant of service connection, under the old criteria for 
evaluating psychiatric disorders.  The evidence shows that 
the veteran demonstrates severe social and industrial 
impairment.  The veteran has been self-employed as a 
subcontractor doing carpentry work.  He has complained of 
being unable to work with others due to anger and 
irritability.  

VA examiners have indicated that the veteran's industrial 
impairment is moderate; however, his social functioning is 
severely impaired.  Additionally, Robert Paige, L.C.S.W., 
indicated in an October 1993 report that the veteran had a 
very severe industrial impairment.  He worked as a 
subcontractor so he would not have to deal with the public; 
however, this was the only type of work he could do.  A June 
1998 Vet Center report indicates that in December 1992, the 
veteran's GAF was 38 based on criteria from the DSM III R.  
On a VA examination in October 1993, the veteran's GAF was 
40.  A December 1993 psychiatric evaluation from York 
Psychiatric Associates indicates that the veteran's GAF was 
50 to 55.  On a VA examination in May 1997, the veteran's GAF 
was 55, the highest in the past year was 65.  A February 1998 
report from Marie Guay, D.O., notes that the veteran's GAF 
was 65.  On a VA examination in September 1998, the GAF was 
55.  

The criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, and are the same 
in the DSM III R (1987) and DSM IV (1994).  A score between 
61 and 70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupation, or school function (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 41 and 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

Taken as a whole, this evidence demonstrates that the veteran 
would have difficulty working in an environment different 
from his present employment.  His income has been affected by 
these difficulties.  It is important to keep in mind that 
under the old regulations, it was provided that the rating 
board must not underevaluate the emotionally sick veteran 
with a good work record.  See 38 C.F.R. § 4.130, as in effect 
prior to November 7, 1996.  This appears to apply to the 
veteran's situation.  As to social impairment, under the old 
regulations, social impairment was important only insofar as 
it impacted on industrial impairment.  Even though the 
veteran manages to pursue his business, he avoids working 
environments that require social interaction.  Thus, severe 
industrial impairment but no greater has been demonstrated.  
Despite the veteran's problems with employment, he has 
managed to pursue his own business.  Therefore, inability to 
obtain or retain employment is not shown.  

Consideration has also been given to whether the veteran is 
entitled to a rating in excess of 70 percent under the 
revised regulations.  As noted above, the veteran has been 
employed for the past 15 years.  However, the evidence does 
not show that he is unemployable.  Additionally, on the 
September 1998 VA examination, the veteran denied delusions 
or hallucinations; he was oriented to person, place, and 
time.  Suicidal and homicidal ideations were denied.  His 
insight was limited and his memory was fair.  
 
In summary, when consideration is given to the veteran's 
symptomatology and to his occupational and social 
functioning, a rating of 70 percent, but no higher, under the 
old criteria for rating psychiatric disorders from the 
initial grant of service connection is warranted; and the 
veteran does not meet the requirements for a rating in excess 
of 70 percent under the revised regulations.


ORDER

Entitlement to a 70 percent rating for the veteran's service 
connected PTSD is granted under the old regulations, subject 
to the law and regulations pertaining to the payment of 
monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

